        Case 1:21-cr-00068-TNM Document 28-1 Filed 03/10/21 Page 1 of 3




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530

                                                      March 10, 2021

VIA ELECTRONIC MAIL

Marina Medvin, Esq.
Medvin Law PLC
916 Prince Street
Alexandria, VA 22314
marina@medvinlaw.com

Michelle Peterson, Esq.
Assistant Federal Public Defender
625 Indiana Avenue, Suite 550
Washington D.C. 20004
Shelli_peterson@fd.org

                      Re:     United States v. Jenny Louise Cudd and Eliel Rosa
                              Case No. 21-cr-68
                              Discovery Production No. 1

Dear Counsel:

        In response to your request for discovery, and in the hopes of exploring a possible
resolution of this matter in the future, we write to memorialize the preliminary discovery that we
provided for download off of USAfx from the USAfx folder labeled, “Cudd-Rosa Discovery
Production 1.”

       The following materials were provided via USAfx on February 17, 2021:

               Jenny_Cudd_1-6-21_video.mp4 (video);
               Jenny_Cudd_Revolution_video.mp4 (video);
               Jenny_Cudd_video_preview_of_1-6_event.mp4 (video);
               FBI 302 (Eliel Rosa), dated 1/9/21 (4 pages).
        Case 1:21-cr-00068-TNM Document 28-1 Filed 03/10/21 Page 2 of 3




       The following materials were provided via USAfx on March 9, 2021:

              From the USAfx folder labeled, “NewsWest 9”:
                   8e05fdda-0b06-43de-92ef-1aa5412d14df_6000.mp4 (video);
                   d69e678c-8c91-471f-a86e-e3d658690745_6000.mp4 (video).
              From the USAfx folder labeled, “CBS7, KOSA-TV”, containing subfolder
               “JENNY CUDD RAW INTVW 010821.zip”:
                   PART 1.MOV (video);
                   PART 2.MOV (video);
                   PART 3.MOV (video);
                   JENNY CUDD INTVW FB 010821.mp4 (video);
                   JENNY CUDD JANUARY 6.mp4 (video);
                   JENNY CUDD PHONE INTVW 010621.wav (audio).
              From the USAfx folder labeled, “Hotel Invoices”:
                   Cudd, Jenny 1 (1 page);
                   Cudd, Jenny 2 (1 page);
                   Cudd, Jenny 3 (1 page);
                   Cudd, Jenny 4 (1 page);
                   Rosa, Eliel 1 (1 page);
                   Rosa, Eliel 2 (1 page);
                   Rosa, Eliel 3 (1 page).

         We received a notification that counsel has already downloaded some of the materials for
this case from USAfx. To the extent you have not already done so, please download all of these
files as soon as possible from USAfx, as it is not a storage medium; rather, it is a file transfer
method. The folder and its contents will expire within 60 days. Please advise me immediately if
you have difficulty downloading the discovery folder. This early discovery is not a complete
production, but rather preliminary discovery. We anticipate producing more fulsome discovery in
the future. Please contact me if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        A proposed protective order was provided, which will allow the production of additional
discovery. Counsel for Ms. Cudd notified us that she objects to the protective order but did not
propose revisions for the government’s consideration. Counsel for Mr. Rosa has proposed
revisions to the U.S. Attorney’s Office. We will provide an update as soon as possible. Additional
materials will be provided after the entry of a Protective Order in this case.

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let me know if there are any
categories of information that you believe are particularly relevant to your client.
                                                 2
        Case 1:21-cr-00068-TNM Document 28-1 Filed 03/10/21 Page 3 of 3




         I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes
to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                              CHANNING D. PHILLIPS
                                              ACTING UNITED STATES ATTORNEY
                                              For the District of Columbia

                                        By:                   /s/
                                              AMANDA FRETTO
                                              D.C. Bar No. 1018284
                                              Assistant United States Attorney
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-7268
                                              Amanda.Fretto@usdoj.gov




                                                 3
